   0:20-cv-02032-TMC-PJG             Date Filed 11/10/20       Entry Number 27           Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Phillip Asher,                                   )         C/A No. 0:20-cv-02032-TMC-PJG
                        Plaintiff,               )
  vs.                                            )
                                                 )
Clarence Edwards Bowers, in his individual       )                        ORDER
capacity; Lexington County, in official and      )
individual capacity; Kevin Jones, in his         )
official and individual capacity as Director of )
Lexington County Detention Center; Jay           )
Koon, in his official and individual capacity as )
Sheriff of Lexington County;Unknown              )
John/Jan Doe(s), in their official and           )
individual capacity,                             )
_____________________________________ )

         This is a civil action filed by a pro se litigant. Under Local Civil Rule 73.02(B)(2) (D.S.C.),
pretrial proceedings in this action have been referred to the assigned United States Magistrate Judge.
On July 29, 2020 the court issued an order authorizing issuance and service of process. (ECF
No.13.) In that order, under the heading “Construction of the Pleading,” the court, following initial
screening pursuant to applicable law, listed the claims it construed as raised by the Plaintiff in the
Amended Complaint.

         Counsel has now entered an appearance for one or more named defendants. The court directs
each legal representative entering an appearance in this matter on behalf of any defendant to certify
that the court’s order authorizing service of process has been received and that the Plaintiff’s claims
as construed by the court have been reviewed by completing the “Defendant’s Certification” below
and filing it with the court within seven (7) days from the date of this order. If any party disagrees
with the court’s construction of the Plaintiff’s claims, he or she may file an appropriate motion with
the court within seven (7) days from the date of this order.

        IT IS SO ORDERED.
                                                        s/Paige J. Gossett
November 10, 2020                                       Paige J. Gossett
Columbia, South Carolina                                UNITED STATES MAGISTRATE JUDGE

                                     Defendant’s Certification

       I, _______________________________ (print name), hereby certify that I have received the
order authorizing issuance and service of process in this case and have reviewed the court’s
construction of the pleading.
                                                            ___________________________
                                                                   Signature of party or legal representative
                                                                    ___________________________
                                                                                                        Date


                                             Page 1 of 1
